ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-257, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(e), ELIZABETH M. GOLDMAN of AUDUBON, who was admitted to the bar of this State in 1997, and who has been suspended from the practice of law since July 15, 2015, be disbarred, based on respondent’s guilty plea in the Superior Court of New Jersey to one count of second-degree robbery, conduct in violation of RPC 8.4(b) (criminal act that *34reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And ELIZABETH M. GOLDMAN having failed to appear on the Order directing her to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ELIZABETH M. GOLDMAN be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that ELIZABETH M. GOLDMAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ELIZABETH M. GOLDMAN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that ELIZABETH M. GOLDMAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.